Exhibit 12.1 OTTER TAIL CORPORATION CALCULATION OF RATIOS OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS Year Ended December 31, Earnings Pretax income from continuing operations $ Plus fixed charges (see below) Total earnings (1) $ Fixed Charges Interest charges $ Amortization of debt expense, premium and discount Estimated interest component of operating leases Total fixed charges (2) $ Preferred Dividend Requirement* $ * Total Fixed Charges and Preferred Dividend Requirement (3) $ Ratio of Earnings to Fixed Charges (1) Divided by (2) Ratio of Earnings to Fixed Charges and Preferred Dividends (1) Divided by (3) * The preferred dividend requirement represents the amount of pre-tax earnings required to cover preferred stock dividend requirements, with a tax gross-up adjustment based on the Company’s ratio of income before income taxes to net income. In 2010, because of income tax adjustments, the Company recorded a net after-tax loss while its income before income taxes was positive, resulting in a ratio of income before income taxes to net income of(194%). For 2010, a 40.0% incremental tax rate from ongoing operations was used to calculate the tax gross-up adjustment instead of the ratio of income before income taxes to net income. 1
